Title: John Adams to Abigail Adams, 18 January 1779
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passy Jany. 18. 1779

A Gentleman, Mr. Boardman of Newbury Port, is going, and by him I send you a few Lines.
In England nothing is talked of, but Admiral Keppell, whom they are daily trying by a Court Martial. His Defence, I suppose is our security, viz. the shattered Condition of their Navy.
They are almost ripe for cutting each others Throats to all Appearance, yet they are about sending Reinforcements to America. But they cant send many.
Here, they are silently preparing for your Assistance. Patience and Perseverance, will finally obtain what We wish.
I am quite unwell, with one of my violent Colds. But I walk ten miles a day to cure it.
I never was so embarrassed, in writing to you in my Life. I never know what security I have against appearing in the News Papers, and I assure you I dont wish to see any more of my Love Letters there.
I have been here in a State of total Suspence and Uncertainty, these three Months. Not one Word can We get from Congress. No News here from the Comte since his Departure from Boston.
